FILED
                              NOT FOR PUBLICATION                           SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ISMAEL JIMENEZ-PINEDA,                            No. 08-71632

               Petitioner,                        Agency No. A099-831-515

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Ismael Jimenez-Pineda, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Jimenez-Pineda fears he will be mistakenly identified as a gang member and

thus be subject to persecution or torture because he has tattoos.

      Substantial evidence supports the agency’s conclusion that Jimenez-Pineda

failed to establish that it is more likely than not he would be persecuted if returned

to Honduras. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(concluding petitioner’s fear was “too speculative”).

      Substantial evidence also supports the agency’s denial of CAT relief because

Jimenez-Pineda failed to establish it is more likely than not he would be tortured at

the instigation of or with the acquiescence of the government if returned to

Honduras. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71632